DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 12/01/22. By virtue of this amendment, claims 3, 10, 16 are cancelled and thus, claim 1-2, 4-9, 11-15 and 17-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Perumana et al (US Pub. No: 2017/0346506) in view of Takeda et al (US Patent No: 10,014,566).
Regarding claim 1, Perumana et al disclose a method for transmitting signals using a high frequency based integrated circuit beamforming antenna(see figures 1A-1D and 4), the method comprising: transferring an output signal of a radio frequency (RF) module to an RF transceiving unit(110); transferring an output signal of the RF transceiving unit (110) to a signal converting unit (ADC and DAC(114) of the RF transceiver(110) and cable of MMW interface(130)); and transferring a wave
signal from the signal converting unit (130) to a traveling wave antenna unit (150-1 to 150-N)) and obviously disclose or capable of performing a signal converting unit (ADC and DAC (114) or Up/Down mixer(118))) of the RF transceiver(110) and cable of MMW interface(130)) which include a feeding pillar; wherein the feeding pillar converts the output signal of the RF transceiving unit (110) to the wave signal(150). Paragraphs [0013-0022 and 0026].
	Perumana et al do not clearly disclose wherein the travelling wave antenna unit includes at least one of a semiconductor substrate, an upper waveguide metal, and a lower waveguide metal.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Takeda et al into the high frequency based integrated circuit beamforming antenna of Perumana et al to travel direction of electromagnetic waves.
Regarding claim 2, Perumana et al disclose wherein the RF transceiving unit (110) includes at least one of an input/output signal line and a ground (GND) part.
Regarding claim 5, Perumana et al obviously disclose or capable of performing that, wherein the travelling wave antenna unit further includes at least one semiconductor reflector for steering an output beam. Paragraph [0012] for multiple active antenna modules could be connected to either enable diversity switching and/or combined beam-forming.
Regarding claim 6, Perumana et al disclose wherein the travelling wave antenna unit(active antenna) further includes an antenna radiator for controlling an output gain of an output beam. Paragraph [0022] for controlling gains of variable gain blocks in active antenna module.
Regarding claim 7, Perumana et al disclose a method for receiving signals using a high frequency based integrated circuit beamforming antenna (see figures 1A-1D and 4), the method comprising: transferring a signal received using a traveling wave antenna unit(active antenna (150-1 to 150-N) toa signal converting unit (ADC and DAC(114) of the RF transceiver(110) and cable of MMW interface(130)) in form of a wave signal; and transferring the wave signal to a radio frequency (RF) transceiving unit (110) and obviously disclose or capable of forming that, a feeding pillar included in the signal converting unit, wherein the feeding pillar converts the output signal of the RF transceiver to the wave signal. Paragraphs [0013-0022 and 0026].


Takeda et al disclose a waveguide structure 44 of the printed substrate 42 is formed of a substrate integrated waveguide (SIW) and at least one of a substrate(42), an upper waveguide metal (423) and a lower waveguide metal (422). Figures 3-4, col.8, lines 41-67 to col.9, lines 1-11.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Takeda et al into the high frequency based integrated circuit beamforming antenna of Perumana et al to travel direction of electromagnetic waves.
Regarding claim 8, Perumana et al disclose further comprising transferring an RF signal output from the RF transceiving unit (110) to an RF module.
Regarding claim 9, Perumana et al disclose wherein the RF transceiving unit includes at least one of an input/output signal line and a ground (GND) part.
Regarding claim 12, Perumana et al obviously disclose or capable of performing that, wherein the travelling wave antenna unit (active antenna (150-1)) further includes at least one semiconductor reflector for steering an output beam. Paragraph [0012] for multiple active antenna modules could be connected to either enable diversity switching and/or combined beam-forming.
Regarding claim 13, Perumana et al disclose wherein the travelling wave antenna unit (150-1) further includes an antenna radiator for controlling an output gain of an output beam. Paragraph [0022] for controlling gains of variable gain blocks in active antenna module.
Regarding claim 14, multiple chip millimeter wave interface of Perumana et al obviously disclose or capable of performing that, a high frequency based integrated circuit beamforming antenna (figures 1A-1D and 4) comprising: a radio frequency (RF) transceiving unit (110)including at least one of an input/output signal line and a ground (GND) part; a signal converting unit (ADC, DAC(114), Up/down mixer(118)) and MMW interface(130)) including a feeding pillar; and a travelling wave antenna unit 
Perumana et al do not clearly disclose wherein waveguide metal layers are deposited on both an upper surface and a lower surface of the semiconductor substrate.
Takeda et al disclose a waveguide structure 44 of the printed substrate 42 is formed of a substrate integrated waveguide (SIW) and at least one of a substrate(42), an upper waveguide metal (423) and a lower waveguide metal (422). Figures 3-4, col.8, lines 41-67 to col.9, lines 1-11.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Takeda et al into the high frequency based integrated circuit beamforming antenna of Perumana et al to travel direction of electromagnetic waves.
Regarding claims 17-18, Perumana et al obviously disclose or capable of performing that, wherein the travelling wave antenna unit (active antenna (150-1)) further includes at least one semiconductor reflector for steering an output beam and wherein the at least one semiconductor reflector is a diode reflector. Paragraph [0012] for multiple active antenna modules could be connected to either enable diversity switching and/or combined beam-forming.
Regarding claim 19, combination Perumana et al and Takeda et al disclose  wherein a metal of a power source of the semiconductor reflector is different from a metal of the metal waveguide layers.
Regarding claim 20, multiple chip millimeter wave interface of Perumana et al is capable of performing that, wherein the travelling wave antenna unit further includes an antenna radiator for controlling an output gain of an output beam. Paragraph [0022] for controlling gains of variable gain blocks in active antenna module.
Allowable Subject Matter
Claims 4, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Minh D A/
Primary Examiner
Art Unit 2844